Judgment, Supreme Court, Bronx County (F. Eggert, J.), rendered January 5,1982 convicting defendant after trial by jury of murder in the second degree (Penal Law, § 125.25, subd 1) and sentencing him thereon to an indeterminate term of imprisonment having a minimum of 25 years and a maximum of life, is unanimously modified, as a matter of discretion, in the interest of justice, to the extent that the sentence is reduced and the court imposes a sentence of imprisonment of a minimum of 15 years and a maximum of life, and the judgment is otherwise affirmed. It appears that defendant killed his partner in the belief that his partner had misappropriated or stolen $2,500 worth of merchandise which belonged to the partners and was intended to be sold in their street-vending enterprise. Defendant had apparently attempted to get some satisfaction by complaint to the police and was told that the dispute was a civil matter. There is no indication that defendant has had any other criminal involvement. Defendant is a Jordanian who had resided apparently illegally in this country for three years. The crime is a very serious one meriting severe punishment. But we think this sentence was unduly severe and reduce it accordingly. Concur — Asch, J. P., Silverman, Bloom, Fein and Kassal, JJ.